PER CURIAM.
We affirm Gary L. Martin’s convictions and sentences in case number 92-2984-A for burglary, third-degree grand theft, and grand theft motor vehicle, but strike the imposition of costs as a special condition of probation.
After the defendant’s arrest for burglary and grand theft while operating a stolen motor vehicle, the state charged Mr. Martin with burglary, third-degree grand theft, grand theft motor vehicle, and possession of burglary tools. The state nolle prossed the charge of possession of burglary tools and the defendant pleaded guilty to the remaining charges.
The trial court sentenced the defendant as a habitual offender to seven years’ imprisonment for burglary, and imposed five years’ probation for third-degree grand theft and grand theft motor vehicle, concurrent to each other but consecutive to the sentence of imprisonment. We affirm these convictions and sentences.
The trial court also imposed $240 in court costs as a special condition of probation. The record does not reflect the authority for imposing such costs in this case. See Wray v. State, 596 So.2d 80 (Fla. 2d DCA 1992); Brown v. State, 506 So.2d 1068 (Fla. 2d DCA), review denied, 515 So.2d 229 (Fla.1987). Therefore, these costs are stricken without prejudice to the state to seek reim-position with citation of proper statutory authority.
Affirmed and remanded.
DANAHY, A.C.J., and PARKER and ALTENBERND, JJ., concur.